Citation Nr: 0312887	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-01 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Levita V. Punzalan


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 determination by the VA Regional 
Office (RO) in Manila, Republic of the Philippines, that the 
appellant had no recognized military service with the Armed 
Forces of the United States and is not eligible for VA 
benefits.


REMAND

In a November 2000 statement, the appellant's representative 
requested a hearing.

In April 2003, the Board wrote to the appellant asking for 
clarification on what type of hearing he wanted.

In May 2003, the appellant responded and indicated that he 
wanted a hearing before a Decision Review Officer at the RO.

Therefore, this claim must be remanded for action at the RO.  
Chairman's Memorandum No. 01-02-01, Section 9.c(6) (Jan. 29, 
2002) provides that development in a case will be undertaken 
by the Board or by the RO but not by both.  Because some 
development in this case requires action by the RO (a hearing 
by the Decision Review Officer), all development should be 
done by the RO.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and § 3.159(b), as recently amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA regarding 
basic eligibility for VA benefits amounts to a substantial 
oversight indicative of minimal RO development and 
accordingly also compels remand.

Moreover, the RO has given several variations of the 
appellant's alleged name during his alleged service to the 
National Personnel Records Center (NPRC) for verification of 
service.  The appellant, however, has submitted evidence 
showing that one variation of his name was "[redacted]."  
This name has not been given to NPRC for verification of 
service.  Therefore, the RO should contact NPRC again and 
provide them with that name for verification of service.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the appellant 
with appropriate notice under the VCAA and 
its implementing law and regulations.  
Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should schedule the appellant 
for a personal hearing before an RO 
Decision Review Officer on the issue of 
basic eligibility for VA benefits.  The 
appellant should be advised as early as 
possible of the date and time of the 
scheduled hearing and further advised that 
he is free to present witnesses and/or to 
submit any additional relevant evidence at 
the time of his hearing.  All procedural 
steps taken to schedule such hearing and 
to notify the appellant should be 
documented in the claims file.

3.  The RO should request NPRC in St. 
Louis, Missouri, to verify whether any 
service could be found under the name of 
"[redacted]" and any other names 
provided by the appellant that have not 
already been given to NPRC.

4.  The RO should review the claims file.  
If the evidence obtained pursuant to this 
remand suggests that further development 
is warranted in order to appropriately 
evaluate the appellant's claim, such 
development should be accomplished.  
Thereafter, the RO should readjudicate the 
claim on appeal.  If the benefit sought on 
appeal remains denied, the appellant and 
the representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

